Case 1:17-cr- - CPage
00177-ENV Document 107-2 Filed 05/10/21 Page 1of2P
IMG_0170.jpg - _

DEFENDANT’S
EXHIBIT

nuln21Vdyjuk.O/m=pds.pdl,... 5/11/2018

com/_/scs/mail-static/_/js/k=gmail.main.e

https://mail.google.

 
Case 1:17-cr-00177-ENV Document 107-2 Filed 05/10/21 Page 2 of 2 PagelD #: 874

DEFENDANT
» De
SFOS

JO thor) Lf ae Cy :Coe/y,
Dim wkttnb thi (ere
Od

Uncle (Rlarse Droleo), 20
oo Z ‘Den TI f) Me bya iN va
In4 Yn ne Coibrorcls Oh

and Of Wo nOot iy Yat Doon Me awn

[2 h, tinele ID) KOE, LY KD if TO WE
Ad oly 0 l tuo) lo heparys O/)0

“attr hal he love ké Huw) fe for

lyp’s Vy Dime, Me Médige kote MT 6) oe

Lew tony aut - “that Dare wy?

Cafe fo a WE) Gliep Dk. é Kt7 be). New)
ii a Send, biol ee fer V0 wont

pea mp 2 F Abe UN WIald Ijin PAID

Ley MYA
nb lEK) VEU) | i) L& eo
% Otu- YAnu cy LUO Lt 7H QU

by ee fog ee al.
be Y, hyp Cfam. HE a
4 ug fo ye Lt y Aue AI ce opti

bb oop o later QAR) 2)
. Cue arp) rng hb Yur

le hse (Ue i i fh Mlnelg ut Mada’ bo ney
facoeit Us GG ft t FN (Cait)

 
